        Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
                                    :
HARVEY MIGUEL ROBINSON,             :
                                    :
           Petitioner,              :               No. 2:06-cv-00829
                                    :
     v.                             :               Hon. Joseph F. Lesson, Jr.
                                    :
JOHN WETZEL, Sec’y,                 :
     Pa. Dep’t of Corr., et al.,    :               CAPITAL CASE
                                    :
           Respondents.             :
____________________________________:

     MOTION TO ALTER AND AMEND JUDGMENT PURSUANT TO
             RULE 59(E) AND CONSOLIDATED BRIEF

      Petitioner Harvey Miguel Robinson, through counsel, respectfully moves

pursuant to Rule 59(e) of the Federal Rules of Civil Procedure to alter and amend

the Court’s judgment, order, and opinion dated September 8, 2020. Petitioner states

the following in support of his motion:

                                 INTRODUCTION

      On September 8, 2020, this Court denied and dismissed the Petition for Writ

of Habeas Corpus in this capital case. See Opinion (ECF No. 82); Order (ECF No.

83). The Court denied the entirety of Petitioner’s claims for habeas corpus relief and

also denied a certificate of appealability.




                                              1
            Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 2 of 16




          Rule 59(e) “was adopted to make clear that the district court possesses the

power to rectify its own mistakes in the period immediately following the entry of

judgment.” White v. New Hampshire Dep’t of Employment Sec., 455 U.S. 445, 450

(1982). Reconsideration should be granted under Rule 59(e) if the moving party

demonstrates: “(1) an intervening change in the controlling law; (2) the availability

of new evidence that was not available when the court granted the motion for

summary judgment; or (3) the need to correct a clear error of law or fact or to prevent

manifest injustice.” Peterkin v. Horn, 179 F. Supp. 2d 518, 520 (E.D. Pa. 2002)

(granting Rule 59(e) motion). A district court’s failure to notice or consider

arguments or authorities that justify relief also constitutes an appropriate ground to

grant a Rule 59(e) motion if these failures affected the correctness of the court’s

decision. Hicks v. Town of Hudson, 390 F.2d 84, 87-88 (10th Cir. 1967).

          For the reasons urged below, Petitioner respectfully requests that the Court

reconsider its rulings on Claim IV (failure to disclose Denise Sam-Cali’s hypnotized

statement in violation of the Fifth Amendment and related claim of counsel’s

ineffectiveness); Claim VI (pretrial publicity violated rights to due process and a fair

and impartial jury and related claim of counsel’s ineffectiveness); and Claim XIII

(trial court’s instructions regarding life without parole and related claim of

ineffectiveness).1


1
    Petitioner does not waive any claims or arguments that are not included in this motion.
                                                  2
          Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 3 of 16




I.    THE COURT SHOULD RECONSIDER ITS DENIAL OF HABEAS
      RELIEF AND A CERTIFICATE OF APPEALABILITY ON
      PETITIONER’S CLAIM THAT THE COMMONWEALTH’S
      FAILURE TO TIMELY DISCLOSE THAT A WITNESS HAD BEEN
      HYPNOTIZED AND PROVIDED STATEMENTS INCONSISTENT
      WITH HER TRIAL TESTIMONY VIOLATED DUE PROCESS AND
      THAT COUNSEL INEFFECTIVELY LITIGATED THE ISSUE
      (HABEAS CORPUS CLAIM IV).
      Denise Sam-Cali was interviewed twice by Allentown police on June 29,

1993, concerning allegations that she had been sexually assaulted. On July 21, 1993,

she was interviewed by Montgomery County police. She was then placed under

hypnosis where she gave yet another statement that was videotaped and transcribed.

On August 4, 1993, District Attorney Robert Steinberg wrote a letter to Petitioner at

the Lehigh County jail informing him that “on July 21, 1993, the victim of the

charges which occurred on June 1993 was hypnotized by Oscar P. Vance, Junior,

Chief County Detective, Montgomery County District Attorney’s office.” See ECF

No. 33-1, Ex. 13. The letter did not disclose that Sam-Cali had provided a statement

under hypnosis, nor did it disclose the contents of her statement to police. A copy of

the letter was not sent to counsel. Prior to Sam-Cali’s testimony at trial, the

Commonwealth informed counsel that Sam-Cali had been hypnotized by police.

However, the Commonwealth did not disclose that Sam-Cali made a second

statement to police, nor did it provide a copy of the video and transcript of Sam-

Cali’s statement under hypnosis in violation of Brady v. Maryland, 373 U.S. 83

(1963).

                                          3
        Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 4 of 16




      The Court rejected Petitioner’s due process claim as well as a claim that trial

and appellate counsel ineffectively litigated the issue. See ECF No. 82 at 42-47. As

relevant to this motion, the Court upheld the state court’s ruling that the

Commonwealth did not conceal Sam-Cali’s hypnosis because Petitioner “received,

and acknowledged, receipt of the Commonwealth’s document regarding the

hypnosis.” Id. at 45. Numerous errors afflict the Court’s reasoning. First, the Court

misapprehends Petitioner’s argument. The gravamen of Petitioner’s Brady claim is

that the Commonwealth failed to disclose that Sam-Cali provided a statement under

hypnosis that contained numerous inconsistencies with her trial testimony. See ECF

No. 33 at 88-90. It is the statement she made under hypnosis and not merely the fact

that she had been hypnotized that is important. The Brady violation is not merely

that the Commonwealth’s notice to Petitioner—a then-seventeen year old juvenile—

was insufficient under Brady but that the Commonwealth continued to conceal the

existence of critical impeachment evidence until Sam-Cali took the stand at trial.

      Moreover, the Court’s analysis places the onus on Petitioner to have informed

counsel of the letter and then on counsel to follow-up with the Commonwealth. See

ECF No. 82 at 45-46. This is contrary to United States Supreme Court precedent.

The Commonwealth has a continuing obligation to disclose Brady material even if

there is no request by the defense. United States v. Agurs, 427 U.S. 97, 107 (1976).

In Banks v. Dretke, the United States Supreme Court held that any findings to the


                                         4
        Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 5 of 16




contrary amount to an argument that “the prosecution can lie and conceal and the

prisoner still has the burden to . . . discover the evidence.” 540 U.S. 668, 696 (2004)

(quotation omitted). Banks further ruled that “[o]rdinarily, we presume that public

officials have properly discharged their official duties,” and therefore the argument

that the “‘prosecutor may hide, defendant must seek’ is not tenable in a system

constitutionally bound to afford defendants due process.” Id.; accord Strickler v.

Greene, 527 U.S. 263, 286-87 (1999) (defense counsel entitled to rely on prosecutor

fulfilling Brady obligation); Dennis v. Sec’y, Pa. Dep’t of Corr., 834 F.3d 263, 290-

91 (3d Cir. 2016) (en banc) (stating that “the concept of ‘due diligence’ plays no role

in the Brady analysis”). As the court in Dennis made clear, “[o]nly when the

government is aware that the defense counsel already has the material in its

possession should it be held to not have ‘suppressed’ it in not turning it over to the

defense.” 834 F.3d at 292.

      Second, the Court concluded that due process was not violated because the

Commonwealth offered to provide a copy of the transcript to counsel just prior to

Sam-Cali’s testimony. See ECF No. 82 at 44-46. The trial record does not support

this contention. Prior to Sam-Cali’s testimony, the prosecutor told counsel that Sam-

Cali had been hypnotized and that there was a tape but did not mention that the tape

had been transcribed or that Sam-Cali had made a second statement to police. NT

11/3/94, 1963-64. Contrary to the Court’s finding, counsel did not “have . . . ample


                                          5
        Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 6 of 16




opportunity to cross-examine Sam-Cali” based on the transcripts because counsel

had no knowledge that such transcripts existed. See ECF No. 82 at 46.

      Finally, the Court suggests that the Commonwealth’s failure to disclose Sam-

Cali’s statement was not material/prejudicial because “the jury would have seen

physical evidence of [Petitioner’s] DNA at the scene [of] the crime” and dismissed

the fact that Sam-Cali identified someone else—Sal Rosado—as her potential

attacker. Id.; see also id. at 47. The Third Circuit has squarely rejected such a

“double-edged sword” defense of Brady misconduct. See Wilson v. Beard, 589 F.3d

651, 666 (3d Cir. 2009) (failure to discuss records material even where “some of the

notations . . . would have bolstered his credibility as a witness, rather than damaging

it”). Further, having limited Petitioner’s Brady claim to the Rosado

(mis)identification, the Court wrongly concludes that the withheld evidence is

immaterial. However, in addition to this identification, there were other

inconsistencies in Sam-Cali’s second statement to police that the Court discounts

entirely. See ECF No. 33 at 88-90.

      At trial, Sam-Cali claimed to be certain that Petitioner was her attacker. Had

the Commonwealth disclosed the tape and transcript of the hypnosis session,

competent defense counsel could have challenged the Sam-Cali’s testimony in

critical respects. Her description of the attacker changed and was inconsistent over

the course of her statements to police, and she acknowledged that she could not


                                          6
        Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 7 of 16




remember crucial details about the attack. At minimum, competent counsel could

have raised a challenge to the admission of her testimony under Commonwealth v.

Smoyer, 476 A.2d 1304 (Pa. 1984). That was done prior to the testimony of James

Stengel, and his testimony was limited to his independent recollection prior to being

hypnotized. See NT 10/31/94, 1136-45. The Court’s ruling is in error, and it should

grant habeas corpus relief on Claim IV.

      Whether or not the Court is persuaded to grant relief, Petitioner’s claim at

least justifies a certificate of appealability. Issuance of a COA “does not require a

showing that the appeal will succeed.” Miller-El v. Cockrell, 537 U.S. 322, 337

(2003). Instead, a federal district or circuit court must grant a COA if the district

court’s ruling is “debatable amongst jurists of reason,” if reasonable jurists could

debate whether the petition should have been resolved “in a different manner,” or

whether the issues presented are “adequate to deserve encouragement to proceed

further.” Id. at 336 (quotations omitted); Slack v. McDaniel, 529 U.S. 473, 484

(2000). When considering whether to grant a COA, a court should resolve any

doubts in favor of the petitioner. Jennings v. Woodford, 290 F.3d 1006, 1010 (9th

Cir. 2002); Whitehead v. Johnson, 157 F.3d 384, 386 (5th Cir. 1998). “In a capital

case, the nature of the penalty is a proper consideration” to weigh in favor of granting

a COA. Barefoot v. Estelle, 463 U.S. 880, 893 (1983). At minimum, Petitioner’s

claim justifies further proceedings.


                                           7
        Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 8 of 16




II.   THE COURT SHOULD RECONSIDER ITS DENIAL OF HABEAS
      RELIEF AND CERTIFICATE OF APPEALABILITY ON
      PETITIONER’S CLAIM THAT PRETRIAL PUBLICITY DENIED
      PETITIONER HIS RIGHTS TO DUE PROCESS AND TO A FAIR
      AND IMPARTIAL JURY AND THAT COUNSEL INEFFECTIVELY
      LITIGATED THE ISSUE (HABEAS CORPUS CLAIM VI).
      In Claim VI of the Petition, Petitioner alleged that pretrial publicity was so

pervasive and inflammatory as to deny him due process and a fair and impartial jury

and that trial counsel was ineffective for failing to investigate, develop, and present

an adequate record to support the claim. See ECF No. 33 at 104-17. The Morning

Call, the area’s major newspaper, devoted substantial coverage to Petitioner’s

alleged involvement in a series of rapes and murders from the time of the offenses

up through his capital sentencing proceedings. Concurrent television and radio

broadcasts were similarly unrelenting. However, counsel presented only a limited

picture of this coverage in support of the motion for change of venue. Counsel also

failed to renew the motion or to raise a claim of actual prejudice from the seating of

biased jurors at the conclusion of voir dire, though only five (5) of the 159

prospective jurors questioned had not heard of the case and the vast majority of those

who had heard of the case believed Petitioner was guilty.

      The Court erred in rejecting Claim VI. First, the Court stated that counsel’s

performance was not deficient because “[t]he Court does not believe [Petitioner’s]

argument that, had the brief of the motion been larger, the trial court would have

granted the motion to transfer.” ECF No. 82 at 57. That is not Petitioner’s argument.

                                          8
         Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 9 of 16




Rather, Petitioner argues that counsel wrongly curtailed its investigation of the

pretrial publicity and failed to file an appropriately supported motion detailing how

the pervasive and inflammatory publicity surrounding the case continued up to and

through jury selection and trial. See ECF No. 33 at 106-110 (describing news

coverage).

      Second, the Court misread the trial record when addressing the prejudicial

impact of the pretrial publicity. The Court discounted its effect, claiming that

“[p]ublicity that is accurate and factual in nature does not justify a finding that

prejudice may be presumed.” ECF No. 82 at 53. Similarly, the Court found that even

if counsel’s performance was deficient, there was no prejudice because “most of the

reporting . . . on [Petitioner] was during the commission of the crimes, and afterward,

focused upon the victims and his trial,” suggesting that there had been a sufficient

cooling off period that lessened any effect of the inflammatory publicity. See id. at

57-58.

      These findings are not supported by the factual record. Petitioner’s case was

notorious in the region, and the coverage included not only factual narrations of the

events that transpired but also commentary and opinions, such as characterizations

of him as a “serial killer,” “evil,” “brutal,” and other similar derogations. Even if the

articles were factual, this does not mean that the descriptors did not have a prejudicial

impact on the venire’s ability to make decisions based solely on what was presented


                                           9
         Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 10 of 16




in court. See, e.g., Rideau v. State of La., 373 U.S. 723, 725-26 (1963) (televised

confession was factual but prejudicial). Indeed, the record shows that many

prospective jurors exposed to the pretrial publicity in this case believed Petitioner to

be guilty of the crimes charged and some even believed that Petitioner had

confessed.2 Although a number of prospective jurors were excused for cause, the

trial court still qualified jurors who had already formed an opinion that Petitioner

was guilty—and did so in large part because they answered “yes” to the question




2
  See, e.g., NT VD 227 (“Well, when you read it and then you see it on T.V., and everybody is
condemning a person, you figure he’s actually guilty.”); id. at 356 (“Well, what I’ve done – from
what I’ve read and everything else, I feel he’s guilty right off the bat.”); id. at 677 (“Well . . .
based on articles in the newspaper and the television and everything leads up, I thought, to his
guilt.”); id. at 849 (opining that Petitioner was guilty “[a]fter reading yesterday’s paper, yes, I
did”); id. at 1042 (expressing the opinion that the venireperson could not be fair and impartial
“[b]ecause of the newspaper media, everything I have read and heard”); id. at 1088 (expressing
the opinion, based on television and newspaper coverage that, “I think he’s guilty”); id. at 1267
(indicating that the evidence demonstrated Petitioner’s guilt, based on print media account of
DNA evidence); id. at 1350 (“I was under the impression that there was a confession to one of
the crimes from the newspaper.”); id. at 1398 (opining as to Petitioner’s guilt based on
newspaper accounts); id. at 1808 (indicating that “[t]here’s a feeling of guilt there,” based on
media coverage); id. at 1888 (noting that one of the crimes was “really publicized”); id. at 1955
(“I do feel he’s guilty,” based on media coverage); id. at 1970 (“He did it. So, I guess, from the
news and the media, my immediate reaction was, like, he did it.”); id. at 2070 (referencing an
article indicating that Petitioner “was either convicted or admitted to some other crime”); id. at
2142 (“I remember hearing about the time of the arrest that they were excited, or the possibility
that we had our first serial killer.”); id. at 2166 (“But I guess it’s more so the newspapers, the
conversations you have at work. You kind of form an opinion. Whether you should nor
shouldn’t, you do form an opinion.”); id. at 2190 (from media accounts and personal
conversations, indicating “I feel there is some guilt there, yes.”); id. at 2281 (“It seems that the
defendant seems to be guilty, based on the information that seems to have been put out in the
public media.”); id. at 2307 (“I believe I said the newspaper information was leading that way,
saying that he had done it.”); id. at 2407 (“I can say from what I’m reading it appears that he is
guilty.”); id. at 2441-42 (expressing a fixed opinion of guilt based on media accounts); id. at
2564 (“In following the case, . . . if there’s DNA evidence out there that is pointing in that
direction, which I think there is, I think there’s only one answer for it.”).
                                                10
       Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 11 of 16




whether they could decide this high-profile case based on the evidence. See, e.g., NT

VD 218-50; id. at 2269-314.

      “With such an opinion permeating their minds, it would be difficult to say that

each [juror] could exclude this preconception of guilt from his deliberations.” Irvin

v. Dowd, 366 U.S. 717, 727 (1961); see also Smith v. Phillips, 455 U.S. 209, 221-22

(1982) (O’Connor, J., concurring) (“Determining whether a juror is biased or has

prejudged a case is difficult, partly because the juror may have an interest in

concealing his own bias and partly because the juror may be unaware of it.”). Given

the unknowing nature of the prejudicial effect of the inflammatory pretrial publicity,

and the potential for equivocation by individual jurors impacted by these outside

influences, Petitioner has shown a reasonable probability that the proceedings would

have been different had counsel investigated and presented evidence of the

pervasiveness of the pretrial publicity or had counsel renewed his motion for change

of venire during jury selection.

      At the very least, the Court should certify Claim VI for appeal. A COA is

appropriate because reasonable jurists “could debate whether . . . the petition should

have been resolved in a different manner or that the issues presented were adequate

to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 336.

Petitioner’s claim for relief, which the Court rejected on the basis of several errors,

is more than debatable, and it justifies a COA if the Court does not grant relief.


                                          11
          Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 12 of 16




III.   THIS COURT SHOULD RECONSIDER ITS DENIAL OF HABEAS
       RELIEF AND CERTIFICATE OF APPEALABILITY ON
       PETITIONER’S  CLAIM   THAT  THE    TRIAL  COURT’S
       INSTRUCTIONS ON THE MEANING OF LIFE IMPRISONMENT
       VIOLATED THE EIGHTH AND FOURTEENTH AMENDMENTS
       AND THAT COUNSEL INEFFECTIVELY LITIGATED THE ISSUE
       (HABEAS CLAIM XIII).
       Claim XIII of the Petition alleges that Petitioner’s jury should have been

instructed that Petitioner was statutorily ineligible for parole if sentenced to life

imprisonment. See ECF No. 33 at 165-179; ECF No. 53 at 19-24. During the trial,

the Commonwealth presented evidence that, in addition to the charged crimes,

Petitioner made multiple attempts to kill Denise Sam-Cali and had committed

several assaults and burglaries in support of the aggravating factor that Petitioner

had a significant history of felony convictions. In the penalty phase closing

argument, the prosecutor argued that Petitioner’s personality disorder made him

inherently dangerous, and thus he posed a threat to anyone outside of his immediate

family:

       Yes, within his household he may be fine, but when he gets out, ladies
       and gentleman, watch out if you are not in his circle of friends, or in his
       circle of family; watch out.

NT 11/10/94, 2710.3 Because Petitioner’s jury heard evidence and argument

demonstrating his “propensity for violence,” he was entitled to an instruction that


3
  The prosecutor made similar arguments during the guilt phase of trial, repeatedly describing
Petitioner as a cunning predator. NT 10/24/94, 57 (“predator); id. at 59 (“acted with ferocity’);
NT 11/8/94, 2246 (“territorial predator”); id. at 2259 (“devious” and “cunning”); id. at 2262
(“preditorial predator”).
                                                12
       Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 13 of 16




informed the jury of his parole ineligibility under Pennsylvania law. Kelly v. South

Carolina, 534 U.S. 246, 253 (2002); see also Simmons v. South Carolina, 512 U.S.

154, 178 (1994) (O’Connor, J., concurring). Instead, when asked by the jury if life

in prison meant life without parole, the trial court said “[w]ho knows two years from

now if they’ll change the law.” NT 11/10/94, 2768.

      The Court denied relief on Claim XIII, reasoning as follows: “The trial court

did not ask whether the defendant will pose a threat to society, it did not need to as

the Commonwealth focused on the deterrence factor with their statements.” ECF No.

82 at 105. But that is the wrong standard for determining whether due process and

the Eighth Amendment require a parole ineligibility instruction. As the United States

Supreme Court explained in Kelly, evidence of propensity for violence or of

dangerous character, as presented in this case, is evidence that tends to show future

dangerousness even if it also has other proposes. “Evidence of future dangerousness

under Simmons is evidence with a tendency to prove dangerousness in the future; its

relevance to that point does not disappear merely because it might support other

inferences or be described in other terms.” Kelly, 534 U.S. at 254; id. at 255

(“Characterizations of butchery did go to retribution, but that did not make them any

the less arguments that Kelly would be dangerous down the road.”).

      The Court also reasoned that even if the trial court’s initial response to the

jury’s question was “problematic,” its clarification “render[ed] the instruction


                                         13
        Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 14 of 16




sufficient under Simmons.” ECF No. 82 at 105. This too is an incorrect statement of

law. Where a set of instructions is correct only in part, “[l]anguage that merely

contradicts and does not explain a constitutionally infirm instruction will not suffice

to absolve the infirmity” because “[a] reviewing court has no way of knowing which

of the two irreconcilable instructions the jurors applied in reaching their verdict.”

Francis v. Franklin, 471 U.S. 307, 322 (1985); see also Tyson v. Sup’t Houtzdale

SCI, No. 19-1391, 2020 WL 5650813, at *7 (3d Cir. Sept. 24, 2020) (same).

Although the trial court told the jury that “life is life,” NT 11/10/94, 2770, this did

not correct or explain the prior instruction that the law could be changed by the

legislature.

      If the Court is not persuaded to grant habeas relief on Claim XIII, it should it

least certify the claim for appeal. Because the Court employed an incorrect legal

standard and failed to consider all relevant aspects of the trial record, its ruling is

“debatable among jurists of reason.” Miller-El, 537 U.S. at 536.




                                          14
       Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 15 of 16




                                  CONCLUSION
      For the reasons stated, the Court should alter and amend its opinion and order

of judgment by granting habeas relief on to Claims IV, VI, and XIII, or at a

minimum, it should grant a certificate of appealability on all three claims.

                                       Respectfully submitted,


                                       /s/ Ayanna Williams
                                       AYANNA WILLIAMS
                                       Federal Community Defender for the
                                       Eastern District of Pennsylvania
                                       Capital Habeas Corpus Unit
                                       601 Walnut Street, Suite 545W
                                       Philadelphia, PA 19106
                                       (215) 928-0520
                                       ayanna_williams@fd.org

                                       Counsel for Petitioner

Dated: October 6, 2020




                                          15
         Case 2:06-cv-00829-JFL Document 84 Filed 10/06/20 Page 16 of 16




                         CERTIFICATE OF SERVICE
      I, Ayanna Williams, Esq., hereby certify that on this date I caused the

foregoing Motion to Alter and Amend Judgment Pursuant to Rule 59(e) and

Consolidated Brief to be filed electronically and served on the following person by

the ECF system:

                                 Heather Gallagher
                           Chief Deputy District Attorney
                  Office of the District Attorney of Lehigh County
                              455 West Hamilton Street
                                Allentown, PA 18101



                                             /s/ Ayanna Williams
                                             Ayanna Williams

Dated:       October 6, 2020
